IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-20081
                        Conference Calendar



DALE D. NESFIELD,

                                         Plaintiff-Appellant,

versus

UNITED STATES COAST GUARD; NICHOLAS
BACHKO CO., INC.; NATIONAL MARITIME
UNION,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-99-CV-4426
                       --------------------
                          August 22, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     Dale Nesfield appeals the district court’s order dismissing

his lawsuit on the basis of res judicata and on Nesfield’s

failure to receive permission before filing the suit.     Nesfield’s

brief addresses neither of these matters.     As Nesfield’s brief

does not identify any district court error, it is frivolous and

the appeal is DISMISSED.   See Howard v. King, 707 F.2d 215, 219-

20 (5th Cir. 1983); 5TH CIR. R. 42.2.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-20081
                                -2-

     We previously cautioned Nesfield that any additional

frivolous appeals would invite the imposition of sanctions and

cautioned him to review pending appeals to ensure that they were

not frivolous.   See Nesfield v. National Maritime Union, No. 99-

21022 (5th Cir. June 16, 2000)(unpublished).    This court may

impose sanctions on a litigant sua sponte.     See Coghlan v.

Starkey, 852 F.2d 806, 808 (5th Cir. 1988).    Accordingly, IT IS

ORDERED that Nesfield is sanctioned $100.    IT IS ALSO ORDERED

that Nesfield remit payment to the clerk of the district court.

Nesfield is warned that further frivolous appeals will result in

the imposition of additional sanctions.

     APPEAL DISMISSED; SANCTIONS IMPOSED.